DETAILED ACTION

Election/Restrictions
	Applicant’s election of Group II and species A(i) and B(iii), encompassing claims 13-16 and 21-27, without traverse, is acknowledged.  Should allowable subject matter be identified in the application, the inventions identified will be considered for rejoinder, provided that the allowable combination of elements is incorporated into all claimed inventions.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 27 sets forth mapping a magnitude and direction to a frame of image data.  While applicant has original support for tracking a magnitude and direction of movement in [0050] .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Egmond et al. (US 5,709,661).
Regarding claims 13-15, Van Egmond et al. disclose methods for determining motion and position data of a catheter, as in col. 1, beginning at line 7, with the catheter being specifically disclosed as an ultrasonic imaging catheter, as in the paragraph beginning at line 35 in col. 5.  The method for determining motion and position data includes receiving the catheter in a roller assembly inclusive of displacement sensing roller 24 and idler roller 26, between which the catheter is advanced or retracted, as in each of the abstract, the first paragraph of the summary of the invention beginning at line 44 of col. 2, and in the paragraph beginning at line 45 of col. 3 with respect to Fig. 2.  Roller motion data is obtained from at least displacement sensing roller .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 21, 22, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Egmond et al. (US 5,709,661) in view of Strauss et al. (US 2002/0115931).
Regarding claims 16, 21 and 22, Van Egmond discloses all features of the invention as substantially set forth in claims 13 and 15, as detailed above.  Further, while Van Egmond 
Regarding claim 24, Van Egmond discloses all features of the invention as substantially set forth in claim 13, as detailed above.  Van Egmond additionally discusses displaying catheter direction and positioning on a display screen, as in at least lines 6-18 of col. 1, but is not specific to display of catheter speed; however, Strauss teaches tracking and displaying speed in addition to position and orientation information as a catheter is passed through the body, as in [0054].  It would have been obvious to those skilled to present information concerning the speed of the catheter in addition to position and orientation, as taught by Strauss, in order to provide the user with enhanced tracking metrics that are useful for making navigation decisions concerning the intended catheter trajectory and avoiding contact with untargeted anatomical structures, for example.
Regarding claim 27, Van Egmond discloses all features of the invention as substantially set forth in claim 13, as detailed above.  Further, while Van Egmond discloses that the image .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Van Egmond et al. (US 5,709,661) in view of Ma (US 2004/0199073).
Van Egmond discloses all features of the invention as substantially claimed, as detailed above with respect to claim 13, but is not specific to tracking changes in position as small as 10 micrometers; however, Ma teaches tracking translational and rotational motion of catheters at micrometer resolutions, as in [0059].  While Ma does not recite the specific value of 10 micrometers, those skilled are motivated to increase tracking precision and the tracking resolution being “increased to the level of micrometers” taught by Ma would suggest that Ma is concerned with optimizing resolution.  Applicant provides no specific criticality for the particular value of 10 micrometers, and tracking changes in catheter position as small as 10 .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Van Egmond et al. (US 5,709,661) in view of Li et al. (US 2008/0287777).
Van Egmond discloses all features of the invention as substantially claimed, as detailed above with respect to claim 13, but is not specific to wirelessly transmitting the catheter motion data; however, in the same field of catheter tracking, Li teaches wirelessly transmitting tracked catheter motion data in the form of transducer array movement, as in [0032].  It would have been obvious to wirelessly transmit motion data for display, as taught by Li in the cited passage, in order to eliminate wires which may interfere with manipulating the catheter in use.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Van Egmond et al. (US 5,709,661) in view of Mahesh et al. (US 2007/0129626).
Van Egmond discloses all features of the invention as substantially claimed, as detailed above with respect to claim 13, but is not specific to remotely storing catheter motion data on an external device; however, in the same field of medical device tracking, Mahesh teaches tracking the position of surgical implement 704 with respect to time (i.e., in four dimensions), as in [0067], which constitutes instrument motion data.  Mahesh further teaches storing tracking data in the same passage and that storage devices may be local or remote in [0021].  It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793